DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities that appear to be typographical errors.
In line 8 of claim 1, “overlap” should be replaced with “overlapped”.
In line 13 of claim 1, “one of color” should be replaced with “one of the color”.  
In line 7 of claim 7, “protrusions” should be replaced with “protrusions are”.
In line 9 of claim 7, “protrusions” should be replaced with “protrusions are”.
In line 11 of claim 7, “protrusion” should be replaced “protrusion is”.
In line 14 of claim 7, “overlap” should be replaced with “overlapped”.
In line 8 of claim 15, “overlap” should be replaced with “overlapped”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the limitation, “one of the color filters is located along the extending direction of the sealing material and between the first protrusions and the second protrusions in a plan view” renders the scope of the claim unclear.  Namely, none of the included figures illustrate a color filter that is located between the first and second protrusions, rather the color filter is located between the protrusions and the substrate.  For examination purposes, it is presumed that the configuration of Figure 13 must be satisfied to meet the claim language, where the protrusions are directly below the color filters.
In regard to claim 4, the limitations, “the first protrusion” and “the second protrusion” lack antecedent basis. For examination purposes, it is presumed that said limitations should be “the first protrusions” and “the second protrusions”.
In regard to claim 10, the limitations, “the first protrusion” and “the second protrusion” lack antecedent basis. For examination purposes, it is presumed that said limitations should be “the first protrusions” and “the second protrusions”.
In regard to claim 17, the limitations, “the first protrusion” and “the second protrusion” lack antecedent basis. For examination purposes, it is presumed that said limitations should be “the first protrusions” and “the second protrusions”.
Claims 2-7 depend from claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,428,995 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application correspond to the claims of US 11,428,995 as outlined in the table below.  
The claims of US 11,428, 995 fail to disclose a plurality of first and second protrusions, the first protrusions are located along an extending direction of the sealing material and separated from each other, the second protrusions are located along the extending direction of the sealing material and separated from each other. It would have been an obvious matter of design choice to make the first cutout is located at a corner portion formed at each of the first and second side edges by bending 10the first connector, since such a modification would have involved a mere duplication of parts.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art (see e.g. MPEP 2144.04). By providing additional protrusions, the cell gap of the device would be maintained more efficiently.  It is further noted that the double patenting rejection of claim 2 requires a combination of dependent claims of US 11,428,995.  It is noted that such a combination would have been obvious to one of ordinary skill in the art in order to provide a device having an optimized spacing structure.

Instant application
US 11,428,995
Claim 1: A display device comprising:
Claim 1: 	A display device comprising:
a TFT substrate including a plurality of pixels each having a thin film transistor which are located in a display region;
 a TFT substrate having a plurality of thin film transistors
a counter substrate having color filters of three colors and a plurality of protrusions; and
 a counter substrate having color filters of three colors which are provided in a display region and a plurality of protrusions overlapping with the color filters in a plan view; 
a sealing material bonding the TFT substrate and the counter substrate,
 a sealing material bonding the TFT substrate and the counter substrate, 
wherein the plurality of protrusions include first protrusions and second protrusions which are in a peripheral region surrounding the display region,
wherein the plurality of protrusions include a first protrusion and a second protrusion which are in a peripheral region surrounding the display region, 
the first protrusions and the second protrusions are overlap with the sealing material,
Claim 2: wherein the first protrusion and the first portion overlap with the sealing material in a plan view.
Claim 3: wherein the second protrusion and the second portion overlap with the sealing material in a plan view.
the first protrusions are located along an extending direction of the sealing material and separated from each other,
*see above rejection
the second protrusions are located along the extending direction of the sealing material and separated from each other, and
*see above rejection
one of color filters is located along the extending direction of the sealing material and between the first protrusions and the second protrusions in a plan view.
 Claim 1: the first portion overlaps with the first protrusion and the second portion overlaps with the second protrusion, in a sectional view, and an end of the first portion and an end of the second portion do not overlap with the first protrusion and the second protrusion, in a sectional view.
Claim 2: wherein the one of color filters between the first protrusions and the second protrusions is shaped in an island shape.
Claim 4: wherein the first portion and the second portion are shaped in an island shape.
Claim 6: wherein the first portion is a stacked portion that is the two colors of the color filters stacked.
Claim 7: wherein the second portion is a stacked portion that is the two colors of the color filters stacked.

Claim 3: wherein the color filters include a first portion and a second portion which are separated from the color filters in the display region and located in the peripheral region, and the first portion and the second portion are separated from each other and located along the extending direction of the sealing material.
Claim 1: the color filters include a first portion and a second portion which are separated from the color filters in the display region, the first portion and the second portion are separated from each other and arranged in an extending direction of the sealing material, 
Claim 4: wherein the first portion overlaps with the first protrusion in a sectional view, and the second portion overlaps with the second protrusion in the sectional view.
Claim 1: the first portion overlaps with the first protrusion and the second portion overlaps with the second protrusion, in a sectional view,
Claim 5: wherein the first portion and the second portion are formed of two colors of the color filters.
Claim 5: wherein the first portion and the second portion are formed of two colors of the color filters.

Claim 6: wherein the first portion is a stacked portion that is the two colors of the color filters stacked, and the second portion is a stacked portion that is the two colors of the color filters stacked.
Claim 6: 	wherein the first portion is a stacked portion that is the two colors of the color filters stacked.
Claim 7: wherein the second portion is a stacked portion that is the two colors of the color filters stacked.


Allowable Subject Matter
Claims 7-9, 11-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 7 and dependent claims 8, 9, and 11-14, the closest prior art references, Kim (US 2003/0112404 A1), Nakayoshi et al. (US 2003/0137631 A1), Chiang et al. (US 2005/0243261 A1), Koo (US 2006/0158599 A1), Yoshida et al. (US 2009/0066903 A1), and Kim et al. (US 6,724,458 B2), fail to disclose all of the limitations of claim 7, including the combination of limitations, “wherein the plurality of protrusions include a plurality of first protrusions, a plurality of second protrusions, and a third protrusion, the plurality of first protrusions located along an extending direction of the sealing material and separated from each other, the plurality of second protrusions located along the extending direction of the sealing material and separated from each other, the third protrusion located between the plurality of first protrusions and the plurality of second protrusions in a plan view, the plurality of first protrusions, the plurality of second protrusions, and the third protrusion are overlap with the sealing material, a part of the sealing material is located between the third protrusion and the TFT substrate, the plurality of second protrusions is located closer to an end of the counter substrate than the plurality of first protrusions, and one of the plurality of color filters is located between one of the plurality of second protrusions and the counter substrate.”  It is noted that the 35 U.S.C. 112 rejection must be addressed before allowance of claim 10.
In regard to independent claim 15 and dependent claims 16, 18, and 19, the closest prior art references, Kim (US 2003/0112404 A1), Nakayoshi et al. (US 2003/0137631 A1), Chiang et al. (US 2005/0243261 A1), Koo (US 2006/0158599 A1), Yoshida et al. (US 2009/0066903 A1), and Kim et al. (US 6,724,458 B2),  fail to disclose all of the limitations of claim 15, including the combination of limitations, “wherein the plurality of protrusions include first protrusions and second protrusions which are in a peripheral region surrounding the display region, the first protrusions and the second protrusions are overlap with the sealing material, the first protrusions are located along an extending direction of the sealing material and separated from each other, the second protrusions are located along the extending direction of the sealing material and separated from each other, and the sealing material has a portion between the one of the first protrusions and one of the second protrusions that is thinner than the other portion of the sealing material.” It is noted that the 35 U.S.C. 112 rejection must be addressed before allowance of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871